Title: [July 1781]
From: Adams, John
To: 



      
       Accounts, July 1781.
       
      
      
      
       Expences of a Journey from Amsterdam to Paris. Sat off the 2d of July from Amsterdam, passed by Utrecht, Gorcum, Breda, Antwerp, Brussells, Valenciennes &c. and arrived at the Hotel de Valois Rue de Richelieu, Paris the 6th of July, 1781.
       
     
      
      £
      s
      d
     
     
      July 6. 1781. Expences, on the Road, Fifty four Ducats
      
      
      
     
     
      1781. July 9. Reed, of Mr. F. Grand at Paris four Thousand Eight hundred Livres, for which I gave him a Rect.
      4800:
      0:
      0
     
    
   
      
       
        
   
   This fragment is the sole entry in an account book (M/JA/2; Adams Papers, Microfilms, Reel No. 181) apparently purchased for use during JA’s hurried visit to Paris in the summer of 1781. The volume is a small quarto bound in parchment; the leaves are ruled lengthwise for double-entry accounts, but all except the first two facing pages are blank. On the back cover is a notation in JA’s hand: “1781 / Peace.”


        
   
   On 12 March 1781 the States General of the United Provinces at last issued a counter-manifesto to the British denunciation (21 Dec. 1780) of the Anglo-Dutch alliance. JA embodied the counter-manifesto in his letter to Huntington of 18 March (PCC, No. 84, III; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:306–313). Now that the long and intense debate over war or submission was finished, JA could consider the timing and method of announcing his powers to treat for an alliance between the United States and the Netherlands —which would require as an antecedent condition Dutch recognition of American sovereignty and would in itself be a necessary antecedent, it was now clear to JA, to raising a substantial loan among the Amsterdam bankers. In consequence he spent the last part of March and the early part of April quietly in Leyden drafting a memorial which emphasized the historical ties between the two nations and the advantages that would flow from close commercial relations between them. This paper, which was to become famous, went through successive drafts and was completed and signed on 19 April, the sixth anniversary of the battles of Lexington and Concord. On this very day JA went to The Hague and began a series of interviews with La Vauguyon, the French ambassador, who, under instructions from Vergennes, did everything in his power to dissuade JA from his purpose but did not succeed. The account of his tussle with La Vauguyon in JA’s Correspondence in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts. (p. 431–434) is, or at least deserves to be, a classic piece of diplomatic narrative; it is reprinted in a long note in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:404–406. In the first days of May, after copies and translations had been prepared, JA first submitted his memorial to Van Bleiswyck, grand pensionary of Holland, which was by far the most powerful of the seven provinces and the one most inclined to be sympathetic to JA’s appeal; and next to Baron Lynden van Hemmen, president of the week of the States General. Neither dignitary would receive it officially, but the latter reported his interview with JA to the body over which he presided, and copies of the paper were called for by the deputies to refer to their provincial assemblies. During their interview JA had informed Lynden van Hemmen that he would feel it his duty to have the memorial printed; no objection was raised; and JA’s man-of-all-work in The Hague, C. W. F. Dumas, arranged for its publication and distribution in Dutch, French, and English throughout the Netherlands. It was also widely reprinted in Dutch and other newspapers. See JA to Huntington, 3, 7 May 1781, PCC, No. 84, III, printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:398–399, 401–403; also Dumas to Huntington, 1 May–13 July 1781, same, p. 393–397. Contemporary printings of the memorial in Dutch, French, and English are listed in W. P. C. Knuttel, comp., Catalogus van de pamflettenverzameling berustende in de Koninklijke Bibliotheek, The Hague, 1889–1916, Nos. 19506, 19506a, 19507; English texts will be found in JA’s Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 439–448; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:396–404; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:370–376.


       
       
       
        
   
   In the spring of 1781 the proposals of the Russian and Austrian courts for a mediation between the warring powers took definite shape, and Vergennes, with some reluctance, was obliged to summon JA, the only American representative abroad empowered to discuss peace terms, to Paris for consultation upon them (Bérenger to JA, 5 June 1781, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:423–424). At Versailles on 11 July Vergennes laid before JA those terms of the proposed mediation which he chose to let him see and which JA, in a series of letters that followed and overwhelmed Vergennes, rejected on the part of the United States. JA later said that these letters “defeated the profound and magnificent project of a Congress at Vienna, for the purpose of chicaning the United States out of their independence” (Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 133). The essential truth of this assertion has been confirmed by later historians, since it is clear that Vergennes was almost ready at this critical point in the war to compromise France’s pledge of independence and throw the United States on the mercy of Great Britain. See CFA in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:334–340; Bemis, Diplomacy of the Amer. RevolutionSamuel Flagg Bemis, The Diplomacy of the American Revolution: The Foundations of American Diplomacy, 1775–1823, New York and London, 1935., ch. 13, “The Imperial Mediators and France in 1781,” especially p. 184, 186–187. The articles of the imperial mediation proposed on 20 May 1781, with the answers of the belligerent powers in Europe, are printed in English in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:860–867. JA’s record of his part in the abortive negotiation is in Lb/JA/17 (Adams Papers, Microfilms, Reel No. 105), together with rejected and corrected drafts of his own papers and some important sequels. Nearly all of these documents were reprinted in his “second autobiography” (Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 107–148).


        
   
   JA left Paris and returned to Amsterdam in the last days of July.


       
      
     